      Case 4:19-cv-00721-DPM Document 27 Filed 05/04/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

RICHARD GILLIAM                                               PLAINTIFF
ADC #209415

v.                      No. 4:19-cv-721-DPM

DILLON BERRYMAN, OIC, Lonoke
County Jail; ROBERT LANIUS, Medical
Head, Lonoke County Jail; JOHN STALEY,
Sheriff, Lonoke County; KEVIN SMITH,
Jail Administrator, Lonoke County Sheriff's
Office; BURKES, Deputy/Medical, Lonoke
County Sheriff's Office; MORRIS, Deputy,
Lonoke County Sheriff's Office; and DAKOTA
SMITH, OIC, Lonoke County Sheriff's Office              DEFENDANTS

                            JUDGMENT

     Gilliam's complaint is dismissed without prejudice.




                                                          f
                                       D .P. Marshall Jr.
                                       United States District Judge
